DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Following response to arguments is based on Applicant’s arguments filed on 04 February 2021.

Regarding Previous Drawings Objections
The drawings were received on 04 February 2021.  These drawings are acceptable.

Regarding Previous Rejection Under 35 USC § 112 – Second Paragraph
Previous rejection of claims 1-14 has been withdrawn in view of the amendment of the rejected claims.

Regarding Previous Rejection Under 35 USC § 103
Applicant’s arguments [Pages 6-9] with respect to rejection of claims 1 and 14 have been fully considered but are not persuasive.

Regarding claim 1, on pages 6-9, Applicant argues that Fujii fails to teach the features of claim 1, and concludes stating that, “in contrast to Fujii et al., in the system and method specified by the claims of the present application, the determination that a bedridden person has left the bed is independent of detection planes associated with preset heights. Instead, such determination is based on detection of a movement in a volume outside of the bed volume and such movement is identified by distance variations measured over time by each distance sensor, without require a preset reference height or reference image”.
The Examiner respectfully disagrees with the Applicant’s arguments. Claim 1 discloses the determination that a person leaves the bed or fallen from bed when a distance measured for an obstacle located in a second volume varies by a threshold. Additionally, claim 1 recites several obstacles (which are not further defined in the claim nor in the instant specification, thus even interpreted as patients). The overall inventive concept of claim 1 is directed to detect whether a person has left of fell down from bed when some distance sensors detect a distance out of a limit from the bed.
Thus, Fujii is not precluded from being used as reference because the imaging detector 10 in Fig. 1 (which is further illustrated in Fig. 3) generates and takes images of objects over and around the bed 30 and, based on distances of the detection, it is determined whether the patient 40 leaves the bed and/or falls down [Paragraphs 7-26, 63-64, 88-120, 136-158]. Even more, Figs. 4, 5, 8-13, 17, 22 are a good illustration of the different perspectives used to detect the presence of the patient over the bed, leaving the bed, or when the patient falls down.

Regarding claim 14, this claim has been amended to incorporate similar limitations as those set forth in claim is rejected under similar reasoning.

Therefore, in view of the above reasons, the Examiner maintains the rejections.

Claim Status
Claims 1-8 and 10-11 have been amended. Claim 9 has been canceled. Thus, claims 1-8 and 10-14 are presented for examination.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 14:
In lines 2-3, “the steps” lacks of antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. (US Patent Application Publication No. 2013/0100284).

Regarding claim 1, Fujii teaches a device for detecting whether a bedridden person is getting or has gotten out of bed or has fallen after having gotten out of bed (Figs. 2A, 3-8), the device comprising a detector having a detection field that is capable of covering at least a portion of the bed and at least a portion of the environment thereof (range image sensor 10 is detecting a user and objects within a range [Paragraphs 7-26, 63-64, 88-120, 136-158]), said detector comprising a plurality of distance sensors, each distance sensor being capable of providing distance measurements over time between said sensor and a corresponding obstacle in said detection field (distances are determined between the detector sensor 10 and objects within the detection range of the sensor 10 in order to determine whether the user has fallen[Paragraphs 7-26, 63-64, 88-120, 136-158]), said device further comprising a processing unit that is connected to the detector and configured to process the distance measurements that are provided by the distance sensors of the detector (processing unit 20 [Paragraphs 7-26, 63-64, 88-120, 136-158]),
wherein the processing unit is configured to determine the spatial position of each of said obstacles over time and as a function of the distance measured by the detector for the obstacle in question, and to classify each obstacle according to whether the obstacle is located in a first volume or in a second volume (it is determined spatial position of the obstacle based time of flight of light being projected and reflected, thus distance is determined as a factor of time [Paragraphs 7-26, 63-64, 88-120, 136-158]),
and wherein the processing unit is configured to determine an event concerning said person if the distance measured for at least one obstacle located in the second volume varies by more than a first predetermined value (when the user is detected to be out of a range of distance and region, it is then determined that the user, for example, has fallen or is outside the bed [Paragraphs 7-26, 63-64, 88-120, 136-158]).
Although not explicitly mentioned about the first volume being a volume that extends vertically upward and/or downward from the surface of said bed, and the second volume being a volume that extends outward from the lateral boundaries of the first volume, Fujii further discloses that several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards. Additionally, Claim 1 discloses the determination that a person leaves the bed or fallen from bed when a distance measured for an obstacle located in a second volume varies by a threshold. Additionally, claim 1 recites several obstacles (which are not further defined in the claim nor in the instant specification, thus even interpreted as patients). The overall inventive concept of claim 1 is directed to 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to recognize the different types of volumes (as taught by Fujii) for the purpose of detecting accidents of the users.

Regarding claim 3, Fujii further teaches the device as set forth in claim 1 wherein the processing unit is configured to determine an event concerning said person if the distances measured for at least a predetermined number of obstacles located in the second volume each vary by more than a first predetermined value, said predetermined number of obstacles being greater than or equal to two (it is determined that, when distances between sensor and obstacles is greater than thresholds, the user has fallen, whether the obstacles comprise several obstacles [Paragraphs 7-26, 63-64, 66, 88-120, 136-158]).

Regarding claim 4, Fujii further teaches the device as set forth in claim 1, wherein the first volume, the second volume, and the third volume are each formed by one or more parallelepipeds, preferably rectangular parallelepipeds (several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 5, Fujii further teaches the device as set forth in claim 4, wherein the second volume is formed by a set of spatial points, each of which is located at a horizontal distance between zero and two meters from the lateral boundaries of the first volume (several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 6, Fujii further teaches the device as set forth in claim 5, wherein the second volume is formed by a set of spatial points, each of which is located at a horizontal distance between zero and one meter from the lateral boundaries of the first volume (several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 7, Fujii further teaches the device as set forth in claim 1, wherein the detector is placed or configured to be placed at a height greater than the maximum height of the upper surface of said bed (detector 10).

Regarding claim 8, Fujii further teaches the device as set forth in claim 1, wherein the second volume is a volume that extends from the floor to at least one installation height of the detector (several volumes are considered for the determination of the detection of the user, where said volumes are in terms of heights and widths [Paragraphs 7-26, 63-64, 88-120, 136-158]. Hence, a person having ordinary skills in the art would recognize that said different volumes comprise vertically upward and laterally outwards).

Regarding claim 10, Fujii further teaches the device as set forth in claim 1, wherein the processing unit is configured to calculate the position of the geometric center of a group of obstacles located in the second volume and whose measured distances each vary by more than the first predetermined value, and to determine that the person has fallen when said geometric center is located at a height that is less than a reference height (distances to the center of the objects are determined for considering whether the user is fallen [Paragraph 89-91, 168-169]).

Regarding claim 11, Fujii further teaches the device as set forth in claim 10, wherein the reference height is the height of the upper surface of the bed relative to the floor on which it rests (different heights are considered for determining incidents with the user [Paragraphs 7-26, 63-64, 88-120, 136-158]).

Regarding claim 12, Fujii further teaches the device as set forth in claim 1, wherein the processing unit comprises a memory in which the first predetermined value is stored (the measured distances and different parameters are stored in a memory [Paragraph 190]).

Regarding claim 13, Fujii further teaches the device as set forth in claim 1, wherein the device comprises visual and/or audio means and in that the processing unit is configured to activate said visual and/or audio means when said event concerning said person is detected ([Paragraph 101]).

Regarding claim 14, this claim is rejected as applied to claim 1.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

March 13, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633